Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Kaplan on 06/07/2021.
The claims have been amended as follows:
1.	(Currently amended) A method for purification of slop oil and an industrial emulsionthe slop oil comprises a mixture of oil, water, solid impurities and an emulsion phase of oil and water and the industrial emulsion comprises an emulsion of water and oil,
	the slop oil purification process comprising the steps of:
		providing slop oil to a slop oil centrifugal separator (5) through a first fluid connection (7) from a slop oil tank (3); and
		separating water and oil in the slop oil centrifugal separator (5); and
	the industrial emulsion purification process comprising the steps of:

	separating oil and water in the emulsion centrifugal separator; and
	forwarding the oil separated in the emulsion centrifugal separator (25) to the slop oil purification process to be further processed,
	wherein the slop oil and industrial emulsion purification processes operate in parallel and are combined in the same system, whereby the separated oil 

	2. 	(Previously presented) A method according to claim 1, wherein the slop oil purification process further comprises the step of adding a chemical booster to the slop oil before it is provided to the slop oil centrifugal separator (5). 

	3. 	(Previously presented) A method according to claim 1, wherein the industrial emulsion purification process further comprises the step of adding a chemical booster to the industrial emulsion before it is provided to the emulsion centrifugal separator (25).

	4. 	(Previously presented) A method according to claim 1, wherein the slop oil purification process further comprises the step of providing the slop oil to a decanter centrifuge (55) for separating particles and sludge from the oil before the step of providing the slop oil to the slop oil centrifugal separator (5).

	5. 	(Currently amended) A method according to claim 1, wherein the slop oil purification process further comprises the step of forwarding water separated 

	6.	(Previously presented) A method according to claim 1, further comprising the steps of:
	sensing a property of the oil separated in the emulsion centrifugal separator; and
	forwarding the thus-separated oil back to the slop oil purification process or back to the industrial emulsion purification process in dependence of the sensed property.

	7. 	(Currently amended) A purification system for purification of slop oil comprising a mixture of oil, water, solid impurities and an emulsion phase of oil and water, and an industrial emulsion comprising an emulsion of water and oil, and configured to handle two processes in parallel, a slop oil purification process and an industrial emulsion purification process, said system comprising: 
	a slop oil centrifugal separator (5) into which slop oil is provided for separation of water and oil;
	a slop oil tank (3) and a first fluid connection (7) from the slop oil tank (3) to the slop oil centrifugal separator (5); 

	an industrial emulsion
	a first redirecting fluid connection (37, 37’) arranged for transferring oil separated from the industrial emulsion in the emulsion centrifugal separator (25) to the slop oil centrifugal separator (5).

	8.	(Previously presented) A purification system according to claim 14, further comprising booster adding means (51) arranged for providing a chemical booster to the slop oil tank (3) before the slop oil is provided to the slop oil centrifugal separator (5).

	9. 	(Previously presented) A purification system according to claim 7, further comprising a booster adding means (61) arranged for providing a chemical booster to the industrial emulsion tank (23) before the industrial emulsion is provided to the emulsion centrifugal separator (25).

           10.        (Previously presented) A purification system according to claim 7, further comprising a decanter centrifugal separator (55) into which the slop oil is provided before the slop oil centrifugal separator (5), said decanter centrifugal separator (55) being arranged to separate particles and sludge from the slop oil.



	12. 	(Currently amended) A purification system according to claim 7, further comprising a redirection arrangement (41) provided in the first redirecting fluid connection (37; 37’), said redirection arrangement comprising a sensor (43) arranged for sensing a property of the oil separated in the emulsion centrifugal separator (25) and said redirection arrangement (41) being arranged to direct the oil either back to the slop oil centrifugal separator (5) or back to the industrial emulsion

	14.	(Previously presented) A purification system according to claim 7, wherein the slop oil tank (3) is coupled to the first redirecting fluid connection (37, 37’).

	15. 	(Currently amended) A purification system according to claim 11, wherein the industrial emulsion

	16. 	(Previously presented) A purification system according to claim 12, additionally comprising a second slop oil tank (59) coupled to and situated between the first redirecting fluid connection (37’) and the slop oil centrifugal separator (5).

	17. 	(Currently amended) A purification system for purification of slop oil and an industrial emulsionoperated in parallel, wherein the slop oil comprises a mixture of oil, water, solid impurities and an emulsion phase of oil and water and the industrial emulsion comprises an emulsion of water and oil, said system comprising: 
	a slop oil tank (3) into which slop oil to be purified is provided;
	a slop oil centrifugal separator (5) into which slop oil is provided for separation of oil and water; 
	a first fluid connection (7) coupling the slop oil tank (3) and the slop oil centrifugal separator (5);
	an oil tank (9);
	a second fluid connection (11) coupling the slop oil centrifugal separator (5) and the oil tank (9);
	and emulsion centrifugal separator (25) into which an industrial emulsion is provided for separation of oil and water; 
	a first redirecting fluid connection (37, 37’) coupling the emulsion centrifugal separator (25) and the slop oil tank (3);
	an industrial emulsion
	a second redirecting fluid connection (39) coupling the slop oil centrifugal separator (5) and the industrial emulsion

	a water tank (29); and
	a fourth fluid connection (31) coupling the emulsion centrifugal separator (25) and the water tank (29). 

	18. 	(Currently amended) A purification system according to claim 17, additionally comprising
	first booster adding means (51) coupled to the slop oil tank (3), 
	a decanter (55) coupled between the slop oil tank (3) and the slop oil centrifugal separator (5) in the first fluid connection (7),
	a particle and sludge tank (57) connected to the decanter (55) for collecting contaminating particles and sludge,
	a second slop oil tank (59) coupled between the decanter (55) and the slop oil centrifugal separator (5) in the first fluid connection (7) and also coupled to the first redirecting fluid connection (37’),  
	a first redirection arrangement (41) provided in the first redirecting fluid connection (37; 37’), said first redirection arrangement (41) comprising a three-way valve (45), a sensor (43) arranged for sensing a property of oil or water separated in the emulsion centrifugal separator (25) and a control system (47) arranged to direct the separated oil or water either to the second slop oil tank (59) or back to the industrial emulsion
in the second redirecting fluid connection either to the industrial emulsion
	a first extra fluid line (49) coupling the three-way valve (45) of the first redirection arrangement with the industrial emulsion
	a second extra fluid line (52) coupling the three-way valve (45) of the second redirection arrangement (41) with the second slop oil tank (59). 


The following is an examiner’s statement of reasons for allowance:
The claims are distinguished over all of the prior art of record and newly submitted prior art, for reasons of record, as argued in Applicant’s Remarks filed on 06/01/2021 regarding purification of slop oil and industrial emulsion purification processes generated emulsions being operated in system enabling parallel purification of respective fluid streams and connections between centrifuge systems for the parallel purification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
06/08/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778